Citation Nr: 0944810	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-02 065	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Roger Stanfield, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his son


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active military 
service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, and from a March 2008 rating decision 
by the RO in Huntington, West Virginia (the Nashville RO has 
processed the case at all other times).  

In January 2009, the Board remanded this case to afford the 
Veteran his requested Board hearing.  The Veteran testified 
before the undersigned at a hearing held at the Nashville RO 
in July 2009.  A transcript of the hearing is of record.  
Additional evidence was submitted at that hearing, for which 
a waiver of initial RO consideration was provided.  As noted 
in the January 2009 remand, although the Veteran had 
perfected an appeal as to service connection for fibromyalgia 
and gout, he withdrew his appeal as to those two issues via a 
November 2007 statement.

The Veteran's claim has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that his current low back and neck 
disorders originated from a truck accident while serving in 
Korea.  According to him, his truck rolled down the side of a 
mountain around February 1954.  He contends in the 
alternative that the claimed disorders possibly arose from an 
unspecified disease process in Korea, as the conditions in 
that country were unsanitary.

The Veteran's service treatment records are missing and 
presumed destroyed.  In support of the Veteran's claims, his 
spouse testified that they married shortly after service in 
December 1955, and that he mentioned the truck accident 
around then and had experienced neck problems since the early 
days of the marriage.  She also essentially indicated that 
the same was true as to the lower back problems.  

The Veteran has also submitted the November 2008 statement of 
Mr. J.B., who indicates that he has known the Veteran since 
prior to service and remembers meeting the Veteran during 
service in Hawaii, at which time the Veteran told him of the 
truck accident in Korea.  The Veteran himself has testified 
that he experienced pertinent problems through the years 
since the accident.  

The Board notes that treatment records on file and covering 
the period since 1956 do not mention any low back or neck 
problems until 1990 (except for records showing the excision 
of a neck lipoma in April 1975).  In a June 2009 statement, 
M.H., D.C., indicates that it "appears" the Veteran's 
current neck disorder originated from the truck accident in 
service; he did not further elaborate on that statement.

Notably, the Veteran has not been afforded a VA examination 
in connection with his claims.  A VA examination or opinion 
is necessary where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).
 
Given the post-service evidence demonstrating the presence of 
low back and neck disorders, the testimony of the Veteran and 
his spouse concerning the truck accident in service, Dr. 
M.H.'s statement (relative to a neck disability), and the 
testimony of the Veteran and his spouse as to continuity of 
symptoms (for the neck and low back disorder), the Board 
concludes that a VA examination is necessary in this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)
 
1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed low back disorder and neck 
disorder.  The claims folders should be 
made available to the examiner for review 
in conjunction with the examination.  
Based upon the examination and review of 
the claims folders, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent probability or greater) that (a) 
his claimed low back disability is 
attributable to his period of service or 
was manifest within one year of his 
discharge therefrom, and (b) his claimed 
neck disability is attributable to his 
period of service or was manifest within 
one year of his discharge therefrom.  

The examiner should comment on the 
clinical significance of the following, 
taking into account that the Veteran's 
service treatment records are unavailable 
and presumed destroyed:  medical records 
that first reference a low back and neck 
disorder about 1990 (except for excision 
of a neck lipoma in 1975); a 
chiropractor's statement in June 2009 
that a current neck disorder appears to 
have originated from the alleged motor 
vehicle accident in service in 1954; and 
the statements and testimony of the 
Veteran and his wife related to ongoing 
neck and low back problems since service.  

Complete rationale for any opinions 
expressed must be provided.  If it is 
determined that the requested opinions 
cannot be provided without resort to mere 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

2.  After the development requested above 
has been completed, review the record and 
adjudicate the claims on appeal.  If any 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


_________________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).

